       Case 8:13-cr-00236-DKC Document 103 Filed 05/15/20 Page 1 of 3


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

                                     :
UNITED STATES OF AMERICA
                                     :

      v.                             :       Criminal No. DKC 13-0236-2

                                     :
DARYL C. REID
                                     :

                            MEMORANDUM OPINION

      Daryl C. Reid was convicted of conspiracy to distribute and

possession with intent to distribute controlled substances (count

1) and felon in possession of a firearm and ammunition (Count 2)

on June 9, 2014, and sentenced to 60 months imprisonment followed

by four (4) years supervised release on count one, and three (3)

years of supervised release on count two.          (ECF No. 90).    He was

also directed to pay a $200 special assessment and a $12,500 fine.

He began his term of supervised release on November 30, 2018.

      Mr. Reid submitted a letter requesting early termination of

supervised release dated April 17, 2020.            (ECF No. 101).      In

support of his request, he states that he has maintained a stable

residency, is gainfully employed, attends church services, and is

otherwise an upscale and productive citizen in the community.           He

also states that he secured a CDL license, purchased a dump truck,

and is now self-employed as a truck driver.

      Mr. Reid began supervised release on November 30, 2018 and

his   supervising probation officer, Kimberly Lee, filed a response
         Case 8:13-cr-00236-DKC Document 103 Filed 05/15/20 Page 2 of 3


indicating     that     she    does    not       oppose   his        request   for    early

termination.       She reports that Mr. Reid has paid the fine and

special assessment, has successfully completed substance abuse

treatment,     and    has     submitted      reports      regularly       as    directed.

Further, Mr. Reid did not play an aggravated role in the offense,

does not appear to pose a risk to the public, does not have a

history of violence, and has successfully completed over eighteen

(18) months of supervision.             He is currently supervised as “low

risk.”

     The government opposes early termination, arguing that Mr.

Reid is not yet halfway through the imposed term of supervised

release and was convicted of serious crimes, i.e. conspiracy to

distribute crack and cocaine as well as being a felon in possession

of a firearm. (ECF No. 102).

     Pursuant      to   18    U.S.C.    §    3583(e),          the    court    may,   after

considering enumerated factors, “terminate a term of supervised

release     and   discharge      the   defendant          at    any    time    after    the

expiration of one year of supervised release, . . . if it is

satisfied that such action is warranted by the conduct of the

defendant released and the interest of justice[.]”                               To grant

relief, the court “must conclude that the early termination of

supervised release is warranted both by the individual’s conduct

                                             2
      Case 8:13-cr-00236-DKC Document 103 Filed 05/15/20 Page 3 of 3


and also by the interest of justice.”        United States v. Pregent,

190 F.3d 279, 283 (4th Cir. 1999).

     The goals of supervised release are many but is intended

primarily to support a defendant’s transition into the community

after the service of a prison term or provide rehabilitation and

supervision after release.     Supervising Probation Officer Kimberly

Lee reports that Mr. Reid completed substance abuse treatment, has

not submitted any positive drug tests while on supervision, and is

supervised as “low risk.”      Further, Ms. Lee opines that “It does

not appear that he needs additional substance abuse treatment and

his prognosis to remain law abiding seems to be positive.”

     The District of Maryland Early Termination Policy requires

that persons supervised as “low risk” must have completed at least

one year on supervision (six months if only a one-year term) prior

to being considered for early termination.         The court concludes,

based on the interest of justice and Mr. Reid’s conduct since the

time of his release, that early termination of supervised release

is warranted.   A separate Order will be entered.



May 15, 2020                                /s/
                                  DEBORAH K. CHASANOW
                                  United States District Judge



                                    3
